IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0470
                              Filed October 5, 2022


IN THE INTEREST OF O.S.,
Minor Child,

S.S., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Kimberly Ayotte,

District Associate Judge.



      A mother appeals the juvenile court order terminating her parental rights.

AFFIRMED.



      Teresa M. Pope of Branstad & Olson Law Office, Des Moines, for appellant

mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee.

      Kayla A.J. Stratton of Des Moines Juvenile Public Defender, Des Moines,

attorney and guardian ad litem for minor child.



      Considered by Ahlers, P.J., Badding, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


CARR, Senior Judge.

       A mother appeals the juvenile court order terminating her parental rights.

We find there is clear and convincing evidence in the record to support termination,

an extension of time would not be proper in this case, termination is in the child’s

best interests, and an exception to termination should not be applied. We affirm

the decision of the juvenile court.

       I.      Background Facts & Proceedings

       S.S. is the mother of O.S., who was born in 2020.1 The Iowa Department

of Human Services became involved because the child tested positive for

methamphetamine at birth. The mother admitted she used methamphetamine

throughout her pregnancy.        The mother did not follow through with offered

services. She did not comply with drug screens. The child was hospitalized with

a diagnosis of failure to thrive due to receiving inadequate nutrition. The child had

inadequate weight gain and was in the one percent category for weight. On

December 18, 2020, the child was removed from the mother’s care and placed in

foster care.

       The child was adjudicated to be in need of assistance (CINA), pursuant to

Iowa Code section 232.2(6)(c)(2), (n), and (o) (2020). The mother entered a

residential    substance-abuse    treatment   program,   which    she   successfully

completed in April 2021. She relapsed in June. Thereafter, the mother was not

consistent in responding to requests for drug tests.        The mother has been




1 The child’s father, G.D., did not participate in services. His parental rights were
terminated and he has not appealed the termination.
                                           3


diagnosed with depression and anxiety. She did not consistently participate in

mental-health services.

       In October, the mother started an inpatient substance-abuse treatment

program. She tested positive for methamphetamine on admission to the program.

She left the program without completion. A drug test later in October was also

positive for methamphetamine.

       The State filed a petition to terminate parental rights on November 4, 2021.

The mother had a new substance-abuse evaluation and started outpatient

treatment but was unsuccessfully discharged. A DHS report noted the mother

struggled with honesty, substance abuse, and mental-health concerns.

       The termination hearing was held over two days in January and February

2022. On January 6, the mother stated that she planned to enter an inpatient

substance-abuse treatment program. She testified that she continued to struggle

with sobriety. She also testified, “I’m just now realizing how big my mental health

is definitely a problem for me.” The second day of the hearing was February 10.

The mother testified she was going to enter inpatient treatment the next day. She

asked for more time to work on reunification with her child.

       The juvenile court entered an order terminating the mother’s parental rights

under section 232.116(1)(h) and (l) (2021). The court found termination of the

mother’s parental rights was in the child’s best interests, stating:

       [The child] has waited his entire life for his mother to provide sobriety,
       safety, and stability. [The child] should not have to wait additional
       time to see if his mother is able to battle her lengthy history of
       substance use. Since termination and adoption are the preferred
       methods of obtaining permanency for children who cannot be
       returned to a parental home, the court finds termination is in the
       child’s best interest.
                                          4



The court did not apply any of the exceptions to termination found in section

232.116(3). The mother appeals the termination of her parental rights.

         II.    Standard of Review

         Our review of termination proceedings is de novo. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012). The State must prove its allegations for termination by clear

and convincing evidence. In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). “‘Clear

and convincing evidence’ means there are no serious or substantial doubts as to

the correctness [of] conclusions of law drawn from the evidence.” Id. Our primary

concern is the best interests of the child. In re J.S., 846 N.W.2d 36, 40 (Iowa

2014).

         III.   Sufficiency of the Evidence

         The mother claims there is not sufficient evidence in the record to support

termination of her parental rights pursuant to section 232.116(1)(l). She does not

challenge the termination based on section 232.116(1)(h). When the juvenile court

terminates parental rights on more than one statutory ground, we only need to find

that the evidence supports termination on one of the grounds cited by the juvenile

court to affirm. In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). We find the court

properly terminated the mother’s parental rights under section 232.116(1)(h). The

mother concedes on appeal “[the child] could not be returned to her care at the

time of the termination hearing and that there were areas she needed to work on

for herself before [the child] could be placed back in her care.” The termination is

supported by clear and convincing evidence.
                                          5


       IV.    Extension of Time

       The mother asserts the juvenile court should have granted her request for

an extension of time to work on reunification.       She points out that she was

preparing to enter a new residential treatment program. She also states that she

engaged in mental-health therapy, although there were some lapses in

appointments in recent months.

       A six-month extension of time may be granted under sections 232.104(2)(b)

and 232.117(5) if parental rights are not terminated following a termination hearing.

In re D.P., No. 21-0884, 2021 WL 3891722, at *2 (Iowa Ct. App. Sept. 1, 2021).

An extension of time may be granted if the court “determin[es] that the need for

removal of the child from the child’s home will no longer exist at the end of the

additional six-month period.” In re A.A.G., 708 N.W.2d 85, 92 (Iowa Ct. App. 2005)

(quoting Iowa Code § 232.104(2)(b)). “The judge considering [the extension]

should however constantly bear in mind that, if the plan fails, all extended time

must be subtracted from an already shortened life for the children in a better

home.” Id. (citation omitted).

       Given the mother’s history of unsuccessful attempts to maintain sobriety,

we cannot say it is likely the child could be returned to the mother’s care within six

months. See id. Furthermore, we agree with the juvenile court’s statement, “[The

child] should not have to wait additional time to see if his mother is able to battle

her lengthy history of substance use.” We affirm the court’s decision denying the

mother’s request for additional time.
                                         6


       V.     Best Interests

       The mother contends that termination of her parental rights is not in the

child’s best interests. She notes that she was able to meet the child’s needs during

visits. She states that once she completes this latest substance-abuse treatment

program, she could create a safe and secure environment for the child.

       In considering the best interests of children, we give “primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing

and growth of the child, and to the physical, mental, and emotional needs of the

child under section 232.116(2).” In re P.L., 778 N.W.2d 33,40 (Iowa 2010). “It is

well-settled law that we cannot deprive a child of permanency after the State has

proved a ground for termination under section 232.116(1) by hoping someday a

parent will learn to be a parent and be able to provide a stable home for the child.”

Id. at 41.

       In similar circumstances, we stated that a case was “one of those

unfortunate cases in which a parent progresses and regresses, the progress is not

enough to have the children returned to their care, and matters simply reach a

point at which the child’s best interests command permanency and stability.” In re

I.S., No.20-0976, 2020 WL 6481088, at *4 (Iowa Ct. App. Nov. 4, 2020). The

mother used methamphetamine while pregnant with the child. During the short

period of time the mother cared for the child, the child failed to thrive and was

hospitalized. Throughout the CINA proceedings the mother continued to struggle

with sobriety. We conclude that termination of the mother’s parental rights is in the

child’s best interests.
                                           7


         VI.    Exceptions

         The mother claims the juvenile court should have decided not to terminate

her parental rights because “the termination would be detrimental to the child at

the time due to the closeness of the parent-child relationship.” See Iowa Code

§ 232.116(3)(c).

         The exceptions to termination found in section 232.116(3) are permissive,

not mandatory. In re W.T., 967 N.W.2d 315, 324 (Iowa 2021). “The court may

exercise its discretion in deciding whether to apply the factors in section 232.116(3)

to save the parent-child relationship based on the unique circumstances of each

case and the best interests of the children.” In re A.R., 932 N.W.2d 588, 591 (Iowa

Ct. App. 2019).

         The juvenile court considered the exceptions in section 232.116(3) and

found:

         The parents have failed to present evidence to establish an
         exception to termination exists. After considering the child’s very
         young age, his need for permanency, the extent of the mother’s
         addiction and need for additional treatment and time, the harm the
         child experienced while in the care of a parent, the court finds there
         are no legal exceptions in Iowa Code section 232.116(3) which would
         argue against termination. Considering all the evidence, the court
         finds termination is in the child’s best interest.

We agree that application of an exception to termination is not in the child’s best

interests.

         We affirm the decision of the juvenile court.

         AFFIRMED.